DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-13, filed June 2, 2021, with respect to claims 1, 8-11 and 18-20 have been fully considered and are persuasive.  The rejection of claims 1, 8-11 and 18-20 has been withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 11, they recite, among other features, “an input unit connected to a first node and a second node, the input unit controlling a voltage of the first node and the second node in response to a first control signal and a previous carry signal, wherein an eleventh node and a twelfth node are electrically connected to the first node and the second node, respectively, in response to a second control signal; and
an output buffer including a twenty-sixth transistor configured to connect the first node to the eleventh node in response to the second control signal, and a twenty-seventh transistor configured to connect the second node to the twelfth node in response to the second control signal, wherein the output buffer outputs a carry signal and the scan signal in response to a 
The Prior Art discloses a scan driver with a plurality of stages (first and second stages), an input unit connected to nodes and an output buffer to output a scan clock, a carry clock and a sensing clock.  The Prior Art does not disclose an input unit connected to a first node and a second node, the input unit controlling a voltage of the first node and the second node in response to a first control signal and a previous carry signal, wherein an eleventh node and a twelfth node are electrically connected to the first node and the second node, respectively, in response to a second control signal; and an output buffer including a twenty-sixth transistor configured to connect the first node to the eleventh node in response to the second control signal, and a twenty-seventh transistor configured to connect the second node to the twelfth node in response to the second control signal, wherein the output buffer outputs a carry signal and the scan signal in response to a scan clock signal according to a voltage of the eleventh node and the twelfth node and outputs the sensing signal in response to a sensing clock signal.

In regards to claim 21, it recites, among other features, "a power line disposed between the first and second stages,
an output buffer including a first transistor configured to connect the first node to a third node in response to a control signal, and a second transistor configured to connect the second node to a fourth node in response to the control signal,
wherein the output buffer outputs a scan clock signal as a carry signal in response to a voltage of the third node, outputs a sensing clock signal as a sensing signal in response to 
wherein the first and second stages share the power line".
The Prior Art discloses a scan driver with a plurality of stages (first and second stages), an input unit connected to nodes and an output buffer to output a scan clock, a carry clock and a sensing clock. The Prior Art does not disclose a power line disposed between the first and second stages, an output buffer including a first transistor configured to connect the first node to a third node in response to a control signal, and a second transistor configured to connect the second node to a fourth node in response to the control signal, wherein the output buffer outputs a scan clock signal as a carry signal in response to a voltage of the third node, outputs a sensing clock signal as a sensing signal in response to the voltage of the third node, and outputs the scan clock signal as a scan signal in response to the voltage of the third node, and wherein the first and second stages share the power line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 10, 2021